MAYFIELD, J.
Appellant filed his bill under sections 5443 et seq. of the Code of 1907, to quiet and determine title as to the mineral rights in 160 acres of land described in the bill. Appellee (respondent in the court below) answered the bill, denying complainant’s title, and averring both the legal and equitable titles to be in respondent. Much testimony was taken by both sides, and the case was submitted for final decree upon the pleadings and proof, and upon this hearing the bill was dismissed by the chancellor. From this decree, the complainant prosecutes this appeal.
Both parties claim title through Nicholas B. Key to 80 acres of the land, and through Sarah J. Bailey to the other 80 acres; Key and Bailey being patentees from the government of the United States. Appellee claims through deeds from these patentees, conveying the mineral rights to one B. M. Long, executed in December, 1882, and from Long to J. W. Dimmick, executed in May, 1883, and by Dimmick to appellee, dated June.22, 1885. Appellant claims by deeds from the same patentees to C. B. Brotherton, trustee, executed May 25, 1907, and from Brotherton, as trustee, to complainant, executed May 31, 1907; all such deeds conveying the mineral rights only to the lands in question. *672The only basis for tbe complainant's title is that tbe deeds from tbe patentee to Long, executed in December, 1882, were not recorded until November 6, 1907, wbicb was after patentee bad conveyed to Brotherton, through whom complainant claims title.
Complainant contends that tbe deeds from tbe patentee to Long were void as to him, under section 3383 of tbe Code (embracing sections 1005, 1006, of tbe Code of 1896, and sections 1810, 1811, of tbe Code of 1886). Tbe statute renders conveyances void only for tbe failure to record tbe same as to “purchasers for a valuable consideration, mortgagees, and judgment creditors without notice.” So tbe only disputed question for trial in the court below and necessary to a decision on this appeal is whether or not appellant was a purchaser for a valuable consideration, and without notice, of tbe unrecorded deeds from the patentees to B. M. Long. If be was such a purchaser, be was entitled to tbe relief prayed; if not, the decree of tbe chancellor dismissing tbe bill was correct, and should be affirmed.
From the very earliest decisions of this court, construing statutes rendering conveyances void as to “purchasers without notice,” etc., it has been held that actual notice is equivalent to tbe constructive notice afforded by tbe registration of tbe conveyance. Tbe whole object and design of tbe statute is said to be to •give notice of tbe existence of tbe conveyance. — Ohio Ins. Co. v. Ledyard, 8 Ala. 871.
It has likewise been repeatedly held that, where one is in possession of tbe premises, tbe purchaser of such premises is charged with an implied notice of tbe nature of bis title. — Daniel v. Sorrells, 9 Ala. 440.
It is also equally well-settled law in this state that whatever is sufficient to put a party on inquiry is ■enough to charge him with notice. Means of knowl*673edge may be equivalent to knowledge. Whatever is sufficient to put one on his guard, and call for inquiry, is notice of everything to which the inquiry would lead. —Cole v. Birmingham Un. Ry. Co., 148 Ala. 427, 39 South. 403; Pepper v. George, 51 Ala. 194.
Applying these principles of law to the undisputed facts in this case, we are led to the same conclusion reached by the chancellor — that the complainant was not a purchaser, without notice, of the deed from the patentees to Long, within the meaning of thé statute. — • Code, § 3383 et seq. The complainant certainly had knowledge of facts sufficient to elicit inquiry as to the source of appellee’s title, and the facts are undisputed that he could and would have ascertained this source, had he instituted any inquiry. If the evidence of his and Brotherton’s grantors (the patentees) is to be believed, ' Brotherton had actual notice of the deed from the patentees to Long, before and at the time the patentees conveyed to him as trustee; their evidence being that they conveyed to Brotherton, as trustee, in order to cure a defect in the conveyance by them to Long, and that Brotherton knew, and represented to them, that such was the purpose of the conveyance to him. The evidence of Brotherton and appellant in this case is sufficient to put the latter upon inquiry, and, had he pursued the inquiry, he would have ascertained' the fact of the execution and existence of the deeds from the patentees to Long, before the conveyance by Brotherton to him. This being true, he was not a purchaser without notice, within the protection of the statute above referred to; and hence the decree of the chancellor was correct, and must be affirmed.
Affirmed.
Anderson, Sayre, and Somerville, JJ., concur.